Citation Nr: 0509953	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  93-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether entitlement to pension is precluded by receipt of 
excessive income.  



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel







INTRODUCTION

The veteran had active military service from October 1967 to 
August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 denial of the veteran's May 1999 
claim for pension benefits by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the claim on the basis that the 
veteran's income was excessive for receipt of pension.  

In June 2004 the Board denied service connection for an 
acquired psychiatric disorder, a compensable initial 
evaluation for a skin disorder and a total rating based on 
individual unemployability due to service connected 
disabilities.  Those matters are no longer before the Board.  
By the same decision, the Board remanded the issue of 
entitlement to pension benefits, citing the need for 
additional procedural and evidentiary development, including 
complete information concerning the veteran's income and 
medical expenses since May 1999.  After completion of actions 
requested in the remand, the RO continued its prior denial of 
pension and returned the case to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  In May 1999 the veteran applied for non-service-connected 
pension benefits.  

2.  The veteran is married but is estranged from his spouse 
and is not contributing to her support.  

3.  Throughout the period since May 1999 the veteran's 
countable income has exceeded the applicable income limits 
for receipt of pension.  



CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
non-service connected pension benefits.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The VA General Counsel has held that VA is not required under 
38 U.S.C.A. § 5103(a) to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.  

In the present case, the issue before the Board as to whether 
the veteran's income is excessive for pension is a legal one 
as there is no dispute as to the essential facts required to 
resolve the matter.  The outcome of the appeal is governed by 
the interpretation and application of the law and regulations 
to undisputed facts rather than by consideration of the 
adequacy of the evidence or resolving conflicting evidence.  
Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required.  

The Board would note that the veteran has in any event been 
given complete information concerning the need to document 
his income and unreimbursed medical expenses since May 1999.  
In August 2004 the RO sent the veteran a detailed development 
letter and enclosed several forms to be used to provide the 
necessary information.  A followup letter with additional 
copies of the forms for reporting income and unreimbursed 
medical expenses was sent in September 2004.  The veteran did 
not reply to either letter.  


Legal criteria 

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).  

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).  

Under the law, the maximum annual rate of rate of Improved 
pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2004).  

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2004).  

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in the his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2004).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272 (2004).  The maximum 
annual rates of improved pension are specified by statute in 
38 U.S.C.A. §§ 1521 and 1542 (death pension), as increased 
from time to time under 38 U.S.C.A. § 5312.  Each increase of 
the maximum annual rates of improved pension (including death 
pension) under 38 U.S.C.A. § 5312 is published in the 
"Notices" section of the federal register.  38 C.F.R. § 
3.23(a) (2004).  

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  However, a spouse who 
resides apart from the veteran and is estranged from him is 
not to be his dependent unless he makes reasonable support 
contributions.  38 U.S.C.A. § 1521(b); 38 C.F.R. 
§§ 3.23(d)(1), 3.60 (2004).  A veteran and spouse who reside 
apart are considered to be living together unless they are 
estranged.  38 C.F.R. § 3.60 (2004).  

The maximum annual rate of pension for a veteran with no 
dependents was $8,778 from December 1, 1999, $8,989 from 
December 1, 1999, $9,304 from December 1, 2000, $9,556 from 
December 1, 2001, $9,690 from December 1, 2002, $9,894 from 
December 1, 2003, and $10, 162 from December 1, 2004.  See VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.  

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. 
§ 3.272(g) (2004).  


Analysis

The present appeal arises from the RO's denial of a claim for 
pension benefits received from the veteran in May 1999.  The 
veteran reported therein that his only income consisted of 
Social Security benefits paid at the rate of $804.00 per 
month.  He reported that he was married but was separated 
from his wife.  He indicated that he was unaware of the 
amount of any income she received.  

In processing the claim the RO obtained information from the 
Social Security Administration that benefits from that agency 
were paid to the veteran at the rate of $849.50 per month as 
of December 1, 1998, or $10,194 per year.  That amount 
exceeded the VA annual maximum rate of payment for a single 
veteran without dependents, $8,778.  Consideration of the 
veteran's entitlement under the rate for a single veteran was 
correct since the veteran and his spouse are not merely 
living apart but are estranged, and since he is not otherwise 
contributing to her support.  See 38 C.F.R. §§ 3.23(d)(1), 
3.60 (2004).  

Pursuant to the Board's June 2004 remand, the RO obtained 
information from the Social Security Administration 
concerning the amount of benefits paid during the years since 
1999.  The annual rates of Social Security Administration 
benefits paid to the veteran were $10,434 from December 1, 
1999, $10,800 from December 1, 2000, $11,088 from December 1, 
2001, $11,244 from December 1, 2002, $11,484 from December 1, 
2003, and $11,784 from December 1, 2004.  The Social Security 
benefits paid to the veteran has at all times exceeded the 
maximum annual rate of payment of VA pension in effect during 
the corresponding time periods.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  In 1999 the RO counted unreimbursed 
medical expenses of $108 plus Supplemental Medical Insurance 
(SMIB) premiums of $546 that were deducted from his Social 
Security check but those amounts were not enough to bring his 
income below the applicable maximum income limit.  From 
December 1, 2000, the RO considered unreimbursed medical 
expenses of $97 plus the SMIB but countable income again 
exceeded the limit.  Thereafter, the veteran did not respond 
to requests for information as to unreimbursed medical 
expenses and the SMIB was paid by the state of North Carolina 
and was hence undeductible from the income computations.  

In appealing the denial of pension, the veteran has not 
disputed the accuracy of the information used to calculate 
his income, nor has he argued that the wrong criteria were 
applied.  For the purpose of the present appeal, it is 
relevant only that the calculations used in considering the 
veteran's pension claim were based on the correct facts 
regarding the veteran's countable income and represented the 
proper application of the law to those facts.  The law and 
the undisputed facts are dispositive of the issue presented.  

The veteran is advised that should his income change in the 
future, or should he incur significant out-of-pocket medical 
expenses, he is encouraged to reapply for pension and his 
potential entitlement will be determined in light of the 
facts then of record.  At this time, however, the veteran 
does not meet the eligibility requirements for pension 
benefits.  


ORDER

Entitlement to pension is precluded by the veteran's receipt 
of excessive income and the appeal is denied.  



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


